Citation Nr: 1531046	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  13-25 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an effective date earlier than April 25, 2006, for the grant of service connection for type II diabetes mellitus.

2.  Entitlement to an effective date earlier than April 25, 2006, for the grant of service connection for peripheral neuropathy of the upper and lower extremities.   


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1973 to January 1993. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  In a July 2010 rating decision, the RO granted service connection for type II diabetes mellitus and assigned a 20 percent disability evaluation effective April 25, 2006.  Then in a May 2012 rating decision, the RO granted service connection for peripheral neuropathy of the bilateral upper and lower extremities and assigned a 30 percent disability evaluation for left upper extremity and 20 percent disability evaluations for the remaining three extremities, all effective April 25, 2006.   

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for peripheral neuropathy (later changed to peripheral neuropathy due to diabetes mellitus) was filed at the RO on June 16, 1998.  This claim was denied in an April 5, 2004, Board decision. 

2.  The Veteran filed to reopen his previously denied claim for service connection for diabetes mellitus with peripheral neuropathy on April 25, 2006.  Service connection for type II diabetes mellitus and peripheral neuropathy of the bilateral upper and lower extremities was subsequently granted, all effective April 25, 2006. 

3.  There was no informal or formal claim, or written intent to file a claim for service connection for either diabetes mellitus or peripheral neuropathy dated after the April 5, 2004, Board denial and prior to the April 25, 2006, claim to reopen. 

4.  The Veteran has not raised a claim of entitlement to revision of the April 2004 denial of service connection for diabetes mellitus and/or peripheral neuropathy based upon clear and unmistakable error (CUE).


CONCLUSIONS OF LAW

1.  The April 2004 Board decision is final.  38 U.S.C.A § 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).

2.  The requirements for an effective date earlier than April 25, 2006, for the grant of service connection for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 5107, 5108, 5109A, 5110, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.155, 3.400 (2014).

3.  The requirements for an effective date earlier than April 25, 2006, for the grant of service connection for peripheral neuropathy of the bilateral upper and lower extremities have not been met.  38 U.S.C.A. §§ 5107, 5108, 5109A, 5110, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in May 2006, prior to the July 2010 and May 2012 rating decisions, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claims for earlier effective dates for the grant of service connection for diabetes mellitus and peripheral neuropathy of the bilateral lower and upper extremities arise from his disagreement with the effective dates assigned following the grant of entitlement to service connection.  Once a claim is granted, it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

In any case, VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Veteran was provided with VA examinations, the reports of which reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to request evidence and argument in support of his claims.  He has declined to present testimony before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met. 

Earlier Effective Date

The Veteran seeks an effective date earlier than the currently assigned April 25, 2006, for the grant of service connection for type II diabetes mellitus and peripheral neuropathy of the bilateral lower extremities.  He contends that the effective date should be in 1998 when he initially filed for service connection (the Veteran states that the effective date should be in 1999; however, review of the record shows that he initially filed for service connection in 1998).   The Veteran argues that both conditions existed at the time his claims were initially denied.  

The effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b) (2014). 
 
A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2014); Norris v. West, 12 Vet. App. 413 (1999).  The Board notes that section 3.155 was recently amended; however, the version above is applicable to the instant claims.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).

In this case, the basic facts are not in dispute.  The Veteran initially filed a claim for service connection for peripheral neuropathy in June 1998; this claim was later changed to peripheral neuropathy due to diabetes.  In an unappealed April 2004 decision, the Board denied service connection for diabetes mellitus with peripheral neuropathy finding that there was no competent medical evidence that the Veteran's diabetes mellitus with peripheral neuropathy was causally related to any incident or service, had its onset in service, or was present within a year after the Veteran's retirement from service.  On April 25, 2006, the Veteran filed an application to reopen claims of service connection for type II diabetes mellitus and peripheral neuropathy.  In a July 2010 rating decision, the RO granted service connection for type II diabetes mellitus and then in a May 2012 rating decision, the RO granted service connection for peripheral neuropathy of the bilateral upper and lower extremities.  As to all of the disabilities, the RO assigned an effective date of April 25, 2006, the date of receipt of the Veteran's petition to reopen.  

As noted above, the Board does not disagree that the Veteran first filed a claim for service connection for his disabilities in 1998.  In granting service connection, the RO relied on VA examinations dates in June 2010 and November 2011, evidence which was not of record in 2004.  Furthermore, the Board notes that the Veteran did not appeal the April 2004 Board decision, and he has not alleged CUE with respect to that decision.  See 38 U.S.C.A. §§ 7105, 5109A (West 2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  Therefore, the April 2004 decision became final.  38 U.S.C.A § 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).

Since claims for service connection for diabetes mellitus and peripheral neuropathy were denied in the April 2004 final Board decision, the effective date of awards of service connection for diabetes mellitus and peripheral neuropathy is governed by the rules related to claims which are reopened with new and material evidence.  See 38 U.S.C.A. § 7104 (West 2014). 

The effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(q)(1)(ii) (2014).  

In this case, the Board finds no evidence of an informal or formal claim for service connection for either diabetes mellitus and/or peripheral neuropathy, or a written intent to file an application to reopen his previously denied claims filed after the April 2004 denial and prior to the April 25, 2006, application to reopen.  Notably, there is no correspondence between VA and the Veteran in the claims folder from the April 2004 Board decision to the April 2006 claim to reopen.  The first evidence of an intention to reopen his previously denied claims after the April 2004 denial was received in April 2006.  Subsequent to the April 2004 decision denying service connection, it was not until April 25, 2006, that the Veteran submitted a statement alleging entitlement to service connection for either diabetes mellitus and/or peripheral neuropathy.  Thus, in this case, the only date that could serve as a basis for the award of service connection is the date of receipt of the Veteran's application to reopen his claims for service connection on April 25, 2006.  There is no legal entitlement to an earlier effective date of service connection diabetes mellitus and/or peripheral neuropathy.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) (indicating that "[n]o matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date"); Sears  v. Principi, 349 F.3d 1326 (Fed. Cir. 2003). 

Because the Veteran's type II diabetes mellitus was found to be related to his service-connected lumbar spine disability and peripheral neuropathy of the bilateral lower and upper extremities were related to his type II diabetes mellitus, service connection was established.  It does not follow, however, that because service connection is warranted that the effective date of service connection be the date he filed his original claim (or any earlier) because doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears, the Federal Circuit held that pursuant to 38 C.F.R. § 3.400(q)(1)(ii), which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id.  at 1332.  Thus, under the law, there is no basis to assign earlier effective dates for service connection for the Veteran's diabetes mellitus and/or peripheral neuropathy of the bilateral lower and upper extremities.  

In this case, the only cognizable date that could serve as a basis for the award of service connection is the date of receipt of the Veteran's claim on April 25, 2006. There is no legal entitlement to an earlier effective date.   

Accordingly, the Board finds that the April 25, 2006, effective date for the grants of service connection for type II diabetes mellitus and peripheral neuropathy of the bilateral upper and lower extremities is proper.  


ORDER

Entitlement to an effective date earlier than April 25, 2006, for the grant of service connection for type II diabetes mellitus is denied.

Entitlement to an effective date earlier than April 25, 2006, for the grant of service connection for peripheral neuropathy of the upper and lower extremities is denied.   




____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


